t c summary opinion united_states tax_court tarsha latrice mcclain petitioner v commissioner of internal revenue respondent docket no 14299-06s filed date tarsha latrice mcclain pro_se lynette mayfield for respondent wells judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1all subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in federal income taxes of dollar_figure and dollar_figure for petitioner’s and taxable years respectively the issues we must decide are whether petitioner is entitled to two dependency_exemption deductions for two unrelated minor children for taxable years and whether petitioner is entitled to head_of_household filing_status for taxable years and whether petitioner is entitled to the earned_income_credit as an individual with two unrelated children for taxable years and and whether petitioner is entitled to the additional_child_tax_credit for two unrelated minor children for taxable_year at the time of filing the petition petitioner resided in background arizona for taxable_year petitioner timely filed a form_1040 u s individual_income_tax_return respondent issued a notice_of_deficiency with regard to petitioner’s taxable_year in which respondent disallowed two dependency_exemption deductions head_of_household filing_status and an earned_income_credit on the basis of two qualifying children for taxable_year petitioner timely filed a form_1040 respondent issued a notice_of_deficiency with regard to petitioner’s taxable_year in which respondent disallowed two dependency_exemption deductions head_of_household filing_status an earned_income_credit on the basis of two qualifying children and an additional_child_tax_credit on the basis of two qualifying children bj born date and cj born date are minor children of penny freeman ms freeman petitioner is not related to bj or cj bj and cj were not at any time placed with petitioner by a court or authorized_placement_agency during the years in issue bj and cj lived with ms freeman at all times at the beginning of petitioner lived with ms freeman and ms freeman’s children bj and cj in memphis tennessee during part of petitioner provided health insurance for inter alia bj and cj through her employer on date bj and cj withdrew from memphis city schools in order to move to arizona with ms freeman petitioner did not move with ms freeman and her children but instead remained in memphis on date petitioner moved to a residential hotel in tempe arizona with ms freeman and her children on date petitioner and ms freeman jointly rented a home in phoenix arizona for dollar_figure per month including trash removal 2the court refers to minor children by their initials rule a discussion dependency_exemption deductions in order to be entitled to dependency_exemption deductions petitioner must prove that she meets the provisions of sec_151 and sec_152 because sec_151 and sec_152 were amended the law is different for and we discuss each taxable_year in turn taxable_year for sec_151 provides that an exemption is allowed for each person who is a dependent of a taxpayer if the following requirements are met a the individual for whom an exemption is claimed is a u s citizen who is a dependent as defined in sec_152 which includes a son daughter stepson stepdaughter sibling parent or other ancestor stepparent niece nephew aunt uncle certain relatives-in-law or an individual other than the taxpayer’s spouse who for the taxable_year of the taxpayer has as his principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household 3petitioner has not raised sec_7491 and therefore it does not apply consequently petitioner bears the burden_of_proof see rule a 4the working families tax relief act of publaw_108_311 sec 118_stat_1176 amended sec_151 effective for tax years beginning after date the working families tax relief act of sec 118_stat_1169 amended sec_152 effective for tax years beginning after date b over one-half of the individual’s support for the taxable_year is received from the taxpayer and c the individual’s gross_income is less than the exemption_amount or the individual is the taxpayer’s child who is younger than age or is a student younger than age sec_151 sec_152 sec_152 requires that to be entitled to a dependency_exemption deduction for a person not related to the taxpayer the taxpayer must show that the individual for whom the dependency_exemption deduction is sought has lived with them as part of their household for the entire taxable_year petitioner has failed to show that bj and cj resided with her as part of her household for the entire year the memphis city school records show that on date bj and cj withdrew from school in order to move they moved to arizona with their mother while petitioner remained in memphis petitioner joined ms freeman and the children in arizona during date accordingly the two children in issue did not live with petitioner as part of her household for the entire year petitioner must also show that she provided over one-half of the support for the children during see sec_152 to be entitled to a deduction for a dependency_exemption a taxpayer must establish the total support costs expended on behalf of the claimed dependent from all sources for that year and must demonstrate that they provided over one-half of that amount daya v commissioner tcmemo_2000_360 sec_1 a i income_tax regs petitioner has failed to establish and take into account the full amount of income from all sources into her household for and the expenditure from those sources and thus is unable to establish whether or not any amounts of support provided by her during constituted more than one-half of the support for the claimed dependents petitioner has not accounted for the earnings_of ms freeman if any and the amount of any government benefits that ms freeman may have received on the basis of the meager record in the instant case petitioner has failed to meet her burden_of_proof with regard to the dependency_exemptions for taxable_year for sec_151 provides for dependency_exemptions for dependents as defined in sec_152 sec_152 defines a dependent as either a qualifying_child or a qualifying_relative a qualifying_child is one who does not provide over one-half of his support sec_152 sec_152 establishes four tests for a qualifying_child the relationship_test the principal_place_of_abode test the age_test and the support_test the age_test is not an issue the relationship_test set forth in sec_152 requires that a qualifying_child be a child of the taxpayer a brother or sister of the taxpayer a stepbrother or stepsister of the taxpayer or a descendant of any of these petitioner did not offer any evidence that the children in issue are related to her indeed the parties stipulated that bj and cj are not related to petitioner bj and cj are the children of ms freeman with whom petitioner lived for part of and all of additionally sec_152 disallows a deduction for a dependency_exemption with regard to an individual who may be a qualifying_child of another taxpayer for the taxable_year petitioner has not established that bj and cj were not the qualifying children of ms freeman during all of accordingly they cannot be individuals for whom a dependency_exemption is allowable to petitioner as an unrelated taxpayer on the basis of the record we hold petitioner is not entitled to the two dependency_exemption deductions she claimed for taxable_year head_of_household filing_status taxable_year as relevant here to be entitled to file as a head_of_household a taxpayer must be unmarried and not a surviving_spouse at the close of the tax_year and must maintain as his home a household which constitutes for more than one-half of the year the principal_place_of_abode as a member of his household of a person for whom the taxpayer is entitled to a deduction for a dependency_exemption pursuant to sec_151 sec_2 a taxpayer is considered as maintaining a household only if over half of the cost of maintaining the household during the taxable_year is furnished by the taxpayer sec_2 56_tc_512 petitioner has failed to offer evidence that bj and cj were members of her household for the entire taxable_year petitioner has not shown that she is entitled to the two dependency_exemption deductions for consequently petitioner is not entitled to head_of_household status for taxable_year taxable_year for the definition of head_of_household was amended to require that to be entitled to file as head_of_household an individual must maintain a home which constitutes for more than one-half of the taxable_year the principal_place_of_abode of an unmarried qualifying_child as defined in sec_152 or the principal_place_of_abode for the entire year of any other person who is a dependent of the taxpayer for whom the taxpayer is entitled to a deduction under sec_151 sec_2 the evidence shows that bj and cj are not related to petitioner accordingly they fail the relationship_test see sec_152 furthermore petitioner cannot meet the requirements of sec_152 which disallows a dependency_exemption unless the taxpayer establishes that the proposed dependent is not the qualifying_child of another taxpayer as discussed above bj and cj may be qualifying children of their mother ms freeman with whom they lived for the entire year moreover petitioner failed to prove that she provided more than one-half of the cost of maintaining a household for bj and cj for taxable_year as required by sec_2 petitioner is therefore not entitled to file as a head_of_household for earned_income_credit on each of her and returns petitioner claimed an earned_income_credit based on bj and cj as qualifying children sec_32 provides that for purposes of qualifying for the earned_income_credit an eligible_individual is an individual who has a qualifying_child for the taxable_year a qualifying_child is defined as an individual’s child stepchild sibling step-sibling a descendant of any of these or an eligible_foster_child placed with the individual by an 5respondent concedes that without a qualifying_child petitioner is entitled to an earned_income_credit of dollar_figure for taxable_year only pursuant to sec_32 authorized agency whom the individual cares for as the individual’s own child who is under the age of and who has the same principal_place_of_abode as the individual for more than one-half of the taxable_year sec_32 petitioner is not related to bj or cj and has produced no evidence that they were placed with her by an authorized_placement_agency bj and cj therefore are not qualifying children for purposes of the earned_income_credit for the taxable years in issue additional_child_tax_credit petitioner claimed an additional_child_tax_credit on the basis of bj and cj as qualifying children for taxable_year subject_to limitations on the basis of adjusted_gross_income a taxpayer is allowed for the year a child_tax_credit with regard to each qualifying_child of the taxpayer sec_24 a portion of the child_tax_credit may be refundable as additional_child_tax_credit if the taxpayer has an unused child_tax_credit sec_24 for taxable_year a qualifying_child is defined as one that meets the requirements of a qualifying_child for purposes of the dependency_exemption pursuant to sec_152 who has not attained age sec_24 bj and cj do not meet the 6no additional_child_tax_credit was disallowed by respondent for taxable_year relationship_test of sec_24 and sec_152 and petitioner has not demonstrated that she is entitled to dependency_exemption deductions for bj and cj accordingly we hold that petitioner is therefore not entitled to an additional_child_tax_credit for taxable_year on the basis of bj and cj as qualifying children we have considered all of the parties’ arguments and to the extent they are not discussed in this opinion we conclude that they are without merit irrelevant or unnecessary to reach to reflect the foregoing decision will be entered under rule
